Citation Nr: 0124308	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-09 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a reduction in the rating for pericarditis, 
postoperative from 100 percent disabling to 30 percent 
disabling was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1987 to 
April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which reduced the veteran's 
compensation rating for pericarditis, postoperative from 100 
percent to 30 percent. 


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

2.  In a December 1999 rating decision, the RO formalized a 
proposed reduction in the rating for pericarditis, 
postoperative from 100 percent to 30 percent effective March 
1, 2000.

3.  Medical evidence does not reflect material improvement in 
the veteran's pericarditis that is reasonably certain to be 
maintained under the ordinary conditions of life.


CONCLUSION OF LAW

The reduction of the veteran's disability rating for 
pericarditis, postoperative from 100 percent to 30 percent 
was not warranted by a preponderance of the evidence, and the 
requirements for restoration of the 100 percent rating have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.10, 4.13, 
4.104, Diagnostic Code 7002 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that an RO decision in May 
1990 granted service connection for pericarditis, 
postoperative and assigned a 100 percent evaluation from 
April 24, 1990, under 38 C.F.R. § 4.104, Diagnostic Code 
7002.  

In rating decision dated December 1995, the RO proposed 
reducing the evaluation for the veteran's pericarditis, 
postoperative from 100 percent to 30 percent, based in part, 
in findings in an January 1993 VA examination.  By a letter 
dated December 1995, the RO notified the veteran of the 
proposed reduction, and in a December 1999 rating decision, 
the RO reduced the evaluation for the veteran's pericarditis 
from 100 to 30 percent under Diagnostic Code 7002, effective 
March 1, 2000.  The veteran disagreed with that reduction, 
contending that his condition not only had not improved but 
had in fact worsened.

Service medical records indicate that the veteran had 
extensive treatment for heart disease with diagnosis of 
pericarditis, manifested by recurrent severe chest pains.  
The veteran had open-heart surgery for pericarditis during 
December of 1989 and continued to convalesce up until the 
date of discharge in April 1990.

At his February 1991 VA examination the veteran reported 
having acute pericarditis in May 1989 while in service and 
was treated conservatively with several recurrences of his 
symptoms of chest pain.  The veteran indicated that in 
October 1989 he underwent a partial pericardiectomy and after 
the procedure continued to have the symptoms of chest pain.  
He reported being treated with anti-inflammatories and 
Cortisone, without relief of his symptoms.  The veteran 
indicated that he was readmitted to the hospital and 
sonograms were done at which time it was found that he had 
residual posterior pericardium, and it was speculated he 
might still have residual pericarditis in this pericardium.  
After discharge the veteran indicated that he continued to 
have chest pain and went to a hospital in Texarkana, Texas in 
November 1990 at which time it was revealed that he had a 
very mild mitral prolapse.

The examination showed blood pressure in the left arm was 
120/80 on three examinations.  The cardiac rate and rhythm 
were normal and there was a soft blowing systolic murmur 
heard best in the mitral area.  There were no rubs heard and 
the cardiac silhouette was percussed within normal limits.  
The diagnosis was recurrent chest pain, probably residual 
pericarditis in the remaining posterior pericardium, status 
post-partial pericardiectomy.

At his January 1993 VA examination, the veteran reported 
constant chest pain in the left parasternal area, 
occasionally spontaneously worse, not worse on deep 
breathing, occasionally worse on heavy lifting, not worse on 
torsion of the trunk, without local tenderness.  The veteran 
reported having chest surgery in October 1989 after similar 
symptoms for about six months.  The examiner noted that 
comments on the veteran's chart were to the effect that the 
surgery was a pericardiotomy but the C-file contained no 
supporting evidence for the statement nor was there a 
description of the surgical findings in the chart.  The 
veteran indicated that in hot weather, his face and chest 
tingled all over.  He also described episodes of rapid 
breathing which occurred spontaneously and lasted from 5 to 
30 minutes at a time without regard to activity, body 
position or emotional state.  He stated that during these 
periods the discomfort was worse and that he had tingling of 
the face and chest and that sometimes with them he had 
lightheadedness with slight nausea.  The veteran believed he 
improved a little about six weeks or so after surgery.  The 
examiner noted that an echocardiogram done in a civilian 
clinic in 1990 was reported in his file as showing possible 
slight prolapse of the mitral valve and possible thickening 
of the mitral valve.  At the present time the veteran 
reported doing light work, his most strenuous activity being 
lifting 25 pound packages.  He walked 50 to 75 yards 
occasionally.  He indicated that sometimes he had to stop to 
take a few deep breaths while walking and that sometimes he 
had to take a few deep breaths at rest also.  The veteran did 
not believe that the surgery corrected everything that was 
wrong with his heart.



The examination showed blood pressure of 105/70, the heart 
rate was 72 with regular rhythm.  The apex impulse of the 
heart coincided with the border cardiac dullness 8 cm. to the 
left of the mid sternal line, inside the midclavicular line 
and there was no gallop; there was a soft Grade II systolic 
murmur which was heard over the entire left precordium, 
without any diastolic murmur, gallop or click even with 
special maneuvers; the murmur was not transmitted; the second 
aortic sound equaled the second pulmonic sound.  The veteran 
indicated that at the time of the examination there was 
discomfort and that it was in the left lower parasternal 
area; there was no local tenderness in that area and he 
indicated that the discomfort was not accentuated by taking a 
deep breath or by torsion of the chest against resistance.  
The impression was hyperventilation syndrome; no evidence for 
diagnosis of organic heart disease of any kind.  The examiner 
indicated that he was unable to make any statement as to 
whether or not the veteran had pericarditis in the past.  The 
hyperventilation syndrome was not a disorder caused by 
pericarditis or by any other kind of heart disease.  The 
examiner indicated that there were no old films to which to 
compare to the x-rays taken.  The x-rays showed median 
sternotomy, unsure of previous surgery; old granulomatous 
disease.

An echocardiogram/Doppler report from Ark-La-Tex Cardiology 
dated September 1999 showed mild mitral valve prolapse, 
borderline LVH, and normal chamber dimensions and LV 
functions.

At a September 1999 VA examination, the veteran reported 
angina almost continuously and rated the pain about a 5.  He 
indicated that when the pain increased in severity, he took 
Tylenol, and then about an hour later he took nitroglycerine; 
sometimes the pain was relieved by one tablet and sometimes 
by two.  The veteran reported that the pain occurred in his 
right side, up under his arm, sometimes in the left side and 
described the pain as squeezing with shortness of breath.  
The veteran indicated that exercise increased the pain and 
the Tylenol and 
nitroglycerine helped it a little.  He reported positive for 
dyspnea, positive for fatigue, positive dizziness, and 
positive for syncope.  The veteran indicated that it had been 
about a year since he had been hospitalized for heart 
problems and while in Arkansas he had one of those seizure 
disorders.  The veteran's father told the examiner that the 
veteran's skin became pale, clammy, sweating, but he was not 
incontinent, he was not biting his tongue, and he reported 
that the veteran was shaking and jerking and had his eyes 
closed.  The veteran would be rushed to the hospital when 
this would occur and he would be medicated and released.  
They are unsure of the diagnosis that was placed to these 
episodes.  The veteran reported that these episodes occur 
secondary to heat at times, secondary to increased exertion 
at times, secondary to increased stressors, no real pattern 
to these episodes, but all he knew was that he was having the 
pain in his chest and he was short of breath and couldn't 
move and just appeared frozen.  The examiner indicated that 
there were no records for review, and the veteran reported no 
admissions to the hospital for congestive heart failure or 
for MI, or for acute cardiac illness noting it had been over 
a year.  He indicated that he went through a stress test 
about 3 years ago and he passed out in the first 30 minutes 
of the test, so when he went today to have his stress test 
performed, they decided to give him a thallium study and he 
would return Friday for that.  The veteran reported only 
being able to walk about 50 yards before tiring out and he 
felt like his chest increases in intensity and severity.  He 
denied any swelling of his feet, denies any respiratory 
difficulty, negative any wheezing except the shortness of 
breath that occurs along with the pain.  One pillow 
orthopnea, denied any GI problems and denied any urinary 
problems.  He reported getting easily fatigued and was unable 
to endure activities and he was unable to make a living 
secondary to his health.  The veteran indicated that the 
chest pain occurred with any type of exertion and he got 
tired very easily with limited the things he could do.  

The examination showed no carotid bruits, no jugular venous 
distension, and cardiovascular was regular rhythm and rate.  
Grade 2 of 6 heard left at left sternal border.  No clicks, 
no gallops, no rubs, and lungs were clear to auscultation and 
equal bilaterally.  The abdomen was soft, nontender with 
positive bowel sounds times 4.  Left sternal incision 16 cm 
scar, well healed and no keloid formation, no tenderness 
noted at incision site.  Extremities were without edema and 
pulses were brisk in all extremities.  The veteran's blood 
pressure was 150/92, pulse was 82, recumbent 142/80 pulse was 
80, and standing 159/96, pulse was 85.  The diagnoses were 
pericarditis, status post cardiac surgery in 1989; ECHO, 
borderline LVH, EF 75 percent; STRESS TEST, nondiagnostic-
failed to THR (Target Heart Rate), mild ischemia with or 
without scarring in the proximal 2/3 of the anterior wall and 
entire lateral wall.  

A statement from the VAMC outpatient clinic in Texarkana, 
Texas dated December 1999 indicated that the veteran was a 
patient at the clinic since September 1999 and he was a 30 
year old male with a history of pericarditis in 1989.  The 
physician also indicated that the veteran had a history of 
CHF and COPD.

VA outpatient treatment records dated September and November 
1999 show that the veteran was seen for dizziness and chest 
pain as well as shortness of breath.  

Criteria

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
Veterans Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West Supp. 2001), 
(VCAA), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  See also implementing regulation 
at 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a) 3.159, 3.326(a)).  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records, VA examinations dated February 1991, January 1993, 
and September 1999, VA outpatient treatment reports dated 
September and November 1999, and statement from VA physician 
dated December 1999.  No additional pertinent evidence has 
been identified by the veteran.  Additionally, the record 
shows that the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to restoration of his 100 percent evaluation from 
30 percent for his pericarditis, postoperative.  The 
discussions in the statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Thus, although the claim 
was developed before the effective date of the VCAA, there is 
no reasonable possibility that further development would aid 
in substantiating the claim and, therefore, a remand is not 
necessary.

The RO satisfied the procedural requirements for rating 
reductions, set forth in 38 C.F.R. § 3.105(e) and (h) (2001), 
regarding notice and an opportunity for a predetermination 
hearing.

In any rating reduction case, it is necessary to ascertain, 
based upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
disability and whether examination reports reflecting change 
are based upon thorough examinations.  In addition, it must 
be determined that an improvement in a disability has 
actually occurred and that such improvement actually reflects 
an improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown v. Brown, 5 Vet. 
App. 413, 420-421 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 
and 4.13).  In other words, pursuant to the 



above provisions, "the RO and Board are required in any 
rating reduction case to ascertain, based on a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Brown, 5 Vet. App. at 
421.  Moreover, in any rating reduction case, not only must 
it be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Id.; 38 C.F.R. §§ 4.2, 4.10.  Furthermore, 
a claim as to whether a rating reduction was proper must be 
resolved in the veteran's favor unless the Board concludes 
that the preponderance of the evidence supports the 
reduction.  Id., citing Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1990).  The Board cautions that a rating reduction case 
is not a rating increase case.  Id., citing Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).

Specific requirements must be met in order for VA to reduce 
certain service-connected disabilities.  See 38 C.F.R. § 
3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  These requirements apply to ratings which have 
continued for long periods of time at the same level (5 years 
or more), and do not apply to disabilities which have not 
become stabilized or which are likely to improve.  See 38 
C.F.R. § 3.344(c).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be 



used as a basis of reduction.  Ratings on account of diseases 
subject to temporary or episodic improvement, e.g., manic 
depressive or other psychotic reaction, epilepsy, bronchial 
asthma, gastric or duodenal ulcer, many skin diseases, etc., 
will not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Moreover, although material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens 
v. Brown, 7 Vet. App. 320 (1995); Brown, supra.

As noted above, if a rating has been if effect for 5 years or 
more, the provisions of 38 C.F.R. § 3.344(a) must be complied 
with in any rating reduction.  The provision requires that 
there be sustained material improvement in the disability 
before there is any rating reduction.  See Peyton, 1 Vet. 
App. at 286-87.  The 100 percent evaluation for the veteran's 
residuals of fracture of distal right tibia was in effect 
from April 1990, or more than 5 years prior to the reduction.  
As such, the central question here is whether there was 
material improvement in the veteran's disability and that 
such improvement was sustained in order to warrant a 
reduction in such compensation benefits.  See Kitchens; 
Brown, supra.


Analysis

The medical history has been reviewed with respect to the 
veteran's pericarditis, as summarized above.  The evidence 
present at the time of the December 1999 rating decision did 
not reflect material improvement in the veteran's 
pericarditis, as compared to the evidence present at the time 
of the May 1990 rating decision that granted service 
connection and assigned a 100 percent evaluation.  In fact, 
at the veteran's January 1993 VA examination, which was the 
basis for the proposed reduction in December 1995, the 
examiner noted that comments on the veteran's chart were to 
the effect that the surgery was a pericardiotomy but the C-
file contained no supporting evidence for the statement nor 
was there a description of the surgical findings in the 
chart.  The examiner indicated that he was unable to make any 
statement as to whether or not the veteran had pericarditis 
in the past.  In addition, the examiner indicated that there 
were no old films to which to compare to the x-rays taken.  
It is apparent that the examiner was not provided with the 
veteran's service medical records at the time of the January 
1993 VA examination.

Likewise, in the veteran's September 1999 VA examination, the 
examiner indicated that there were no records for review.  
The provisions including Diagnostic Code 7002 governing 
cardiovascular disease incorporate objective measurements of 
the level of physical activity, expressed numerically in 
metabolic equivalents (METs), at which cardiac symptoms 
develop.  The examination did not report because it was noted 
nondiagnostic-failed to THR.  If a treadmill test is thought 
to be inadvisable due to factors including the foregoing, 
"the examiner's estimation of the level of activity, 
expressed in METs and supported by examples of specific 
activities, such as slow stair climbing or shoveling snow 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, is acceptable."  See 38 C.F.R. § 4.104, Note 2 
(2001).  However, the examiner did not estimate the METs.

It is not clear from the record that the RO considered the 
provisions of 38 C.F.R. § 3.344, to include whether there was 
material improvement, when it reduced the veteran's 
evaluation.  Leaving aside the question of whether the 
clinical evidence of record at the time of the RO's reduction 
clearly failed to indicate material improvement in the 
veteran's disability, including improvement under the 
ordinary conditions of life such as working or actively 
seeking work, a failure to consider and apply the provisions 
of 38 C.F.R. § 3.344 would render the rating reduction 
decision void ab initio.  Dofflemyer, 2 Vet. App. at 282.  In 
any event, as the VA examinations dated in January 1993 and 
September 1999 were inadequate as the examiners did not have 
the entire C-file to review, there was no indication of METs 



on the 1999 examination, and the examinations did not 
demonstrate material improvement in the veteran's service 
connected pericarditis, the reduction of the rating from 100 
percent to 30 percent was not warranted by a preponderance of 
the evidence.  Accordingly, restoration of a 100 percent 
rating is warranted.


ORDER

As the reduction in the evaluation for the veteran's 
pericarditis, postoperative from 100 percent to 30 percent 
was not warranted, restoration of a 100 percent rating for 
pericarditis, postoperative is granted.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

